





























LOAN AND SECURITY AGREEMENT













DATED AS OF OCTOBER 11, 2007







BETWEEN







NEW STREAM SECURED CAPITAL, L.P.

as Lender







and







HOUSE OF TAYLOR JEWELRY, INC.

as Borrower











 

 










TABLE OF CONTENTS




Page




1.

AMOUNT AND TERMS OF CREDIT

1

1.1

Loans

1

1.2

Term and Prepayment

2

1.3

Use of Proceeds

2

1.4

Single Loan

2

1.5

Interest

2

1.6

Cash Management System

3

1.7

Fees

3

1.8

Receipt of Payments

3

1.9

Application and Allocation of Payments

4

1.10

Accounting

4

1.11

Indemnity

4

1.12

Borrowing Base; Reserves

5

2.

CONDITIONS PRECEDENT

5

2.1

Conditions to the Initial Loans

5

2.2

Further Conditions to the Loans

6

3.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

6

3.1

Corporate Existence; Compliance with Law

7

3.2

Executive Offices; Corporate or Other Names

7

3.3

Corporate Power; Authorization; Enforceable Obligations

7

3.4

Financial Statements and Projections; Books and Records

8

3.5

Material Adverse Change

8

3.6

Real Estate; Property

8

3.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

9

3.8

Government Regulation; Margin Regulations

9

3.9

Taxes; Charges

9

3.10

Payment of Obligations

10

3.11

ERISA

10

3.12

Litigation

10

3.13

Intellectual Property

10

3.14

Full Disclosure

11

3.15

Hazardous Materials

11

3.16

Insurance

11

3.17

Deposit and Disbursement Accounts

12

3.18

Accounts and Inventory

12

3.19

Conduct of Business

12

3.20

Anti-Terrorism Laws.

13

3.21

Further Assurances

13





 

(i)

 







4.

FINANCIAL MATTERS; REPORTS

13

4.1

Reports and Notices. From the Closing Date until the Termination Date, Borrower
shall deliver to Lender:  13

4.2

Financial Covenants

15

4.3

Other Reports and Information

15

5.

NEGATIVE COVENANTS

15

6.

SECURITY INTEREST

17

6.1

Grant of Security Interest

17

6.2

Lender’s Rights

18

6.3

Lender’s Appointment as Attorney-in-fact

19

6.4

Grant of License to Use Intellectual Property Collateral

20

7.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

20

7.1

Events of Default

20

7.2

Remedies

22

7.3

Waivers by Credit Parties

23

7.4

Proceeds

23

8.

SUCCESSORS AND ASSIGNS

24

9.

MISCELLANEOUS

24

9.1

Complete Agreement; Modification of Agreement

24

9.2

Expenses

24

9.3

No Waiver

25

9.4

Severability; Section Titles

25

9.5

Authorized Signature

26

9.6

Notices

26

9.7

Counterparts

26

9.8

Time of the Essence

26

9.9

GOVERNING LAW

26

9.10

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

27

9.11

USA Patriot Act Notice

27

9.12

Press Releases

28

9.13

Reinstatement

28














 

(ii)

 







INDEX OF EXHIBITS AND SCHEDULES










Schedule A

Definitions

Schedule B

Lender’s and Borrower’s Addresses for Notices

Schedule C

[INTENTIONALLY OMITTED]

Schedule D

Cash Management System

Schedule E

Fees and Expenses

Schedule F

Schedule of Documents

Schedule G

Financial Covenants

 

 

Disclosure Schedule (3.2)

Places of Business; Corporate Names

Disclosure Schedule (3.6)

Real Estate

Disclosure Schedule (3.7)

Stock; Affiliates

Disclosure Schedule (3.9)

Taxes

Disclosure Schedule (3.11)

ERISA

Disclosure Schedule (3.12)

Litigation

Disclosure Schedule (3.13)

Intellectual Property

Disclosure Schedule (3.15)

Environmental Matters

Disclosure Schedule (3.16)

Insurance

Disclosure Schedule (3.18)

Contracts (Offset Risk)

Disclosure Schedule (5(b))

Indebtedness

Disclosure Schedule (5(e))

Liens

Disclosure Schedule (6.1)

Actions to Perfect Liens

 

 

Exhibit A

Form of Notice of Revolving Credit Advance

Exhibit B

[INTENTIONALLY OMITTED]

Exhibit C

Form of Borrowing Base Certificate

Exhibit C-1

Form of Inventory Rollforward and Reconciliation

Exhibit D

Form of Accounts Payable Analysis

Exhibit E

Form of Accounts Receivable Rollforward Analysis

Exhibit F

Form of Revolving Credit Note

Exhibit G

Form of Term Note

Exhibit H

Form of Secretarial Certificate

Exhibit I

Form of Power of Attorney

Exhibit J

Form of Certificate of Compliance











 

-i-

 







This LOAN AND SECURITY AGREEMENT is dated as of October 11, 2007 and agreed to
by and between HOUSE OF TAYLOR JEWELRY, INC., a Nevada corporation (“Borrower”),
any other Credit Party executing this Agreement, and NEW STREAM SECURED CAPITAL,
L.P., a Delaware limited partnership (“Lender”).

RECITALS




A.

Borrower desires to obtain the Loans and other financial accommodations from
Lender and Lender is willing to provide the Loans and accommodations all in
accordance with the terms of this Agreement.

B.

Capitalized terms used herein shall have the meanings assigned to them in
Schedule A and, for purposes of this Agreement and the other Loan Documents, the
rules of construction set forth in Schedule A shall govern.  All schedules,
attachments, addenda and exhibits hereto, or expressly identified to this
Agreement, are incorporated herein by reference, and taken together with this
Agreement, constitute but a single agreement.

AGREEMENT




NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1.

AMOUNT AND TERMS OF CREDIT

1.1

Loans

.  i)  Subject to the terms and conditions of this Agreement, from the Closing
Date and until the Commitment Termination Date (1) Lender agrees  to make
available to Borrower advances (each, a “Revolving Credit Advance”) and (2)
Borrower may at its request from time to time borrow, repay and reborrow under
this Section 1.1.  The Revolving Credit Loan shall be evidenced by, and be
repayable in accordance with the terms of, the Revolving Credit Note and this
Agreement.

(b)

Borrower shall request each Revolving Credit Advance by written notice to Lender
substantially in the form of Exhibit A (each a “Notice of Revolving Credit
Advance”) given no later than 11:00 a.m. New York City time on the Business Day
of the proposed advance.  After the Closing Date, each Revolving Credit Advance
shall be in an amount of not less than $50,000.  Lender shall be fully protected
under this Agreement in relying upon, and shall be entitled to rely upon, (3)
any Notice of advance believed by Lender to be genuine, and (4) the assumption
that the Persons making electronic requests or executing and delivering a Notice
of Revolving Credit Advance were duly authorized, unless the responsible
individual acting thereon for Lender shall have actual knowledge to the
contrary.  As an accommodation to Borrower, Lender may permit telephonic,
electronic, or facsimile requests for a Revolving Credit Advance and electronic
or facsimile transmittal of instructions, authorizations, agreements or reports
to Lender by Borrower.  Unless Borrower specifically directs Lender in writing
not to accept or act upon telephonic, facsimile or electronic communications
from Borrower, Lender shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Lender’s honoring of any requests, execution
of any instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically, by facsimile or electronically and purporting
to have been sent to Lender by Borrower





 

 







and Lender shall have no duty to verify the origin of any such communication or
the identity or authority of the Person sending it.

(c)

In making any Loan hereunder Lender shall be entitled to rely upon the most
recent Borrowing Base Certificate delivered to Lender by Borrower and other
information available to Lender. Lender shall be under no obligation to make any
further Revolving Credit Advance or incur any other Obligation if Borrower shall
have failed to deliver a Borrowing Base Certificate to Lender by the time
specified in Section 4.1(b).

(d)

Term Loan.  Subject to the terms and conditions of this Agreement, Lender agrees
to make the Term Loan to Borrower on the Closing Date in the original principal
amount specified in the Term Note.  The Term Note shall be evidenced by, and be
repayable in accordance with the terms of, the Term Note and this Agreement.

1.2

Term and Prepayment

.  ii)  Upon the Commitment Termination Date the obligation of Lender to make
Revolving Credit Advances and extend other credit hereunder shall immediately
terminate and Borrower shall pay to Lender in full, in cash: (5) all outstanding
Revolving Credit Advances and all accrued but unpaid interest thereon; (6) all
principal and accrued but unpaid interest on the Term Loan; and (7) all other
non-contingent Obligations due to or incurred by Lender.

(b)

If the Revolving Credit Loan shall at any time exceed the Borrowing
Availability, then Borrower shall immediately repay the Revolving Credit Loan in
the amount of such excess.

(c)

Borrower shall have the right, at any time upon thirty (30) days’ prior written
notice to Lender to (8) terminate voluntarily Borrower’s right to receive or
benefit from, and Lender’s obligation to make and to incur, Revolving Credit
Advances, (9) prepay all or a portion of the Term Loan; provided, that, any
prepayment of less than all of the outstanding balance of the Term Loan shall be
applied to the remaining installments of the Term Loan in the inverse order of
their maturity, and (10) prepay all of the Obligations. The effective date of
termination of the Revolving Credit Loan and the Term Loan specified in such
notice shall be the Commitment Termination Date.

1.3

Use of Proceeds

.  Borrower shall use the proceeds of the Loans to refinance on the Closing Date
certain outstanding Indebtedness as provided in Section 2.1(b) and for working
capital and other general corporate purposes.

1.4

Single Loan

.  The Loans and all of the other Obligations of Borrower to Lender shall
constitute one general obligation of Borrower secured by all of the Collateral.

1.5

Interest

.  iii)  Borrower shall pay interest to Lender on the aggregate outstanding
Revolving Credit Advances at a floating rate equal to the greater of (11) the
Index Rate plus two and one-half (2.50%) per annum or (12) ten (10%) percent per
annum (the “Revolving Credit Rate”) and on the outstanding balance of the Term
Loan at a rate equal to eighteen (18%) percent per annum (the “Term Loan Rate”).
 All computations of interest shall be made by Lender on the basis of a three
hundred and sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest or fee is payable. Each
determination by Lender of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.  In no event will Lender charge
interest at a rate that





 

2

 







exceeds the highest rate of interest permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable.

(b)

Interest shall be payable on the outstanding Revolving Credit Advances and
balance of the Term Loan (13) in arrears for the preceding calendar month on the
first day of each calendar month, (14) on the Commitment Termination Date, and
(15) if any interest accrues or remains payable after the Commitment Termination
Date, upon demand by Lender.

(c)

Effective upon the occurrence of an Event of Default under Section 7.1(a) and
for so long as any Event of Default shall be continuing, the Revolving Credit
Rate and the Term Loan Rate shall automatically be increased by three percentage
points (3%) per annum and effective upon the occurrence of any other Event of
Default under Section 7.1 and for so long as any Event of Default shall be
continuing, the Revolving Credit Rate and the Term Loan Rate shall automatically
be increased by two percentage points (2%) per annum (such increased rates, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.

(d)

If any interest or any other payment (including Unused Line Fees and Collateral
Monitoring Fees) to Lender under this Agreement becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the then
applicable rate during such extension.

1.6

Cash Management System

.  On or prior to the Closing Date and until the Termination Date, Borrower will
establish and maintain the cash management system described in Schedule D.  All
payments in respect of the Collateral shall be made to or deposited in the
blocked or lockbox accounts described in Schedule D in accordance with the terms
thereof.

1.7

Fees

.  Borrower agrees to pay to Lender the Fees set forth in Schedule E.

1.8

Receipt of Payments

.  Borrower shall make each payment under this Agreement (not otherwise made
pursuant to Section 1.9) without set-off, counterclaim or deduction and free and
clear of all Taxes not later than 12:00 noon New York City time on the day when
due in lawful money of the United States of America in immediately available
funds to the Collection Account.  If Borrower shall be required by law to deduct
any Taxes from any payment to Lender under any Loan Document, then the amount
payable to Lender shall be increased so that, after making all required
deductions, Lender receives an amount equal to that which it would have received
had no such deductions been made.  For purposes of computing interest and Fees,
all payments shall be deemed received by Lender following receipt of immediately
available funds in the Collection Account.  For purposes of determining the
Borrowing Availability, payments shall be deemed received by Lender upon receipt
of immediately available funds in the Collection Account.

1.9

Application and Allocation of Payments

.  Borrower irrevocably agrees that Lender shall have the continuing and
exclusive right to apply any and all payments against the then due and payable
Obligations in such order as Lender may deem advisable. Lender is authorized to,
and at its option may (without prior notice or precondition and at any time or
times), but shall not be obligated to, make or cause to be made Revolving Credit
Advances on behalf of Borrower for:  iv) payment of all Fees,





 

3

 







expenses, indemnities, charges, costs, principal, interest, or other Obligations
owing by Borrower under this Agreement or any of the other Loan Documents, v)
the payment, performance or satisfaction of any of Borrower’s obligations with
respect to preservation of the Collateral, or vi) any premium in whole or in
part required in respect of any of the policies of insurance required by this
Agreement, even if the making of any such Revolving Credit Advance causes the
outstanding balance of the Revolving Credit Loan to exceed the Borrowing
Availability, and Borrower agrees to repay immediately, in cash, any amount by
which the Revolving Credit Loan exceeds the Borrowing Availability.

1.10

Accounting

.  Lender is authorized to record on its books and records the date and amount
of each Loan and each payment of principal thereof and such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
 Lender shall provide Borrower on a monthly basis a statement and accounting of
such recordations but any failure on the part of the Lender to keep any such
recordation (or any errors therein) or to send a statement thereof to Borrower
shall not in any manner affect the obligation of Borrower to repay any of the
Obligations.  Except to the extent that Borrower shall, within thirty (30) days
after such statement and accounting is sent, notify Lender in writing of any
objection Borrower may have thereto (stating with particularity the basis for
such objection), such statement and accounting shall be deemed final, binding
and conclusive upon Borrower, absent manifest error.

1.11

Indemnity

.  Borrower and each other Credit Party executing this Agreement jointly and
severally agree to indemnify and hold Lender and its Affiliates, and their
respective employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement and the other Loan Documents or any other
documents or transactions contemplated by or referred to herein or therein and
any actions or failures to act with respect to any of the foregoing, including
any and all product liabilities, Environmental Liabilities, Taxes and legal
costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”), except to the extent that any such Indemnified
Liability is finally determined by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

1.12

Borrowing Base; Reserves

.  The Borrowing Base shall be determined by Lender (including the eligibility
of Accounts and Inventory) based on the most recent Borrowing Base Certificate
delivered to





 

4

 







Lender in accordance with Section 4.1(b) and such other information available to
Lender. The Revolving Credit Loan shall be subject to Lender’s continuing right
to withhold from Borrowing Availability reserves, and to increase and decrease
such reserves from time to time, if and to the extent that in Lender’s good
faith credit judgment such reserves are necessary, including to protect Lender’s
interest in the Collateral or to protect Lender against possible non-payment of
Accounts for any reason by Account Debtors or possible diminution of the value
of any Collateral or possible non-payment of any of the Obligations or for any
Taxes or in respect of any state of facts that could constitute a Default.
 Lender may, at its option in its good faith credit judgment, implement reserves
by designating as ineligible a sufficient amount of Accounts or Inventory that
would otherwise be Eligible Accounts or Eligible Inventory, as the case may be,
so as to reduce the Borrowing Base by the amount of the intended reserves.

2.

CONDITIONS PRECEDENT

2.1

Conditions to the Initial Loans

.  Lender shall not be obligated to make any of the Loans perform any other
action hereunder, until the following conditions have been satisfied in a manner
satisfactory to Lender in its sole discretion, or waived in writing by Lender:

(a)

the Loan Documents to be delivered on or before the Closing Date shall have been
duly executed and delivered by the appropriate parties, all as set forth in the
Schedule of Documents (Schedule F);

(b)

the Existing Notes shall have been paid in full from the proceeds of the initial
Loans and/or converted into shares of Borrower’s Stock and all Liens upon any of
the property of Borrower or any other Credit Party in respect thereof shall have
been terminated immediately upon such payment;

(c)

Lender shall have received evidence satisfactory to it that the insurance
policies provided for in Section 3.16 are in full force and effect, together
with appropriate evidence showing loss payable or additional insured clauses or
endorsements in favor of Lender as required under such Section;

(d)

Lender shall have received evidence satisfactory to it that Borrower has
received, on or immediately prior to the Closing Date, cash equity contributions
in an aggregate amount of not less than $5,800,000;

(e)

as of the Closing Date, Net Borrowing Availability shall be not less than
$5,000,000 after giving effect to the initial Revolving Credit Advance (on a pro
forma basis, with trade payables being paid currently, and expenses and
liabilities being paid in the ordinary course of business and without
acceleration of sales); and

(f)

Lender shall have received an opinion(s) of counsel to the Borrower with respect
to the Loan Documents in form and substance reasonably satisfactory to Lender.

2.2

Further Conditions to the Loans

.  Lender shall not be obligated to fund any Loan (including the initial Loans),
if, as of the date thereof:





 

5

 







(a)

any representation or warranty by any Credit Party contained herein or in any of
the other Loan Documents shall be untrue or incorrect as of such date, except to
the extent that any such representation or warranty is expressly stated to
relate to a specific earlier date, in which case, such representation and
warranty shall be true and correct as of such earlier date; or

(b)

any event or circumstance that has had or reasonably could be expected to have a
Material Adverse Effect shall have occurred since the Closing Date; or

(c)

any Default shall have occurred and be continuing or would result after giving
effect to such Loan; or

(d)

after giving effect to such Loan, the Revolving Credit Loan would exceed the
Borrowing Availability.

The request and acceptance by Borrower of the proceeds of any Loan shall be
deemed to constitute, as of the date of such request and the date of such
acceptance, (16) a representation and warranty by Borrower that the conditions
in this Section 2.2 have been satisfied and (17) a restatement by Borrower of
each of the representations and warranties made by it in any Loan Document and a
reaffirmation by Borrower of the granting and continuance of Lender’s Liens
pursuant to the Loan Documents.

3.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

To induce Lender to enter into this Agreement and to make the Loans, Borrower
and each other Credit Party executing this Agreement represent and warrant to
Lender (each of which representations and warranties shall survive the execution
and delivery of this Agreement), and promise to and agree with Lender until the
Termination Date as follows:

3.1

Corporate Existence; Compliance with Law

.  Each Corporate Credit Party:  vii) is, as of the Closing Date, and will
continue to be (18) a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (19) duly qualified to do business and in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (20) in compliance with all Requirements of Law and Contractual Obligations,
except to the extent failure to comply therewith could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
viii) has and will continue to have (1) the requisite corporate power and
authority and the legal right to execute, deliver and perform its obligations
under the Loan Documents, and to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease, and to
conduct its business as now, heretofore or proposed to be conducted, and (2) all
licenses, permits, franchises, rights, powers, consents or approvals from or by
all Persons or Governmental Authorities having jurisdiction over such Corporate
Credit Party that are necessary or appropriate for the conduct of its business.

3.2

Executive Offices; Corporate or Other Names

.  ix) Each Corporate Credit Party’s name as it appears in official filings in
the state of its incorporation or organization, x) the type of entity of each
Corporate Credit Party, xi) the organizational identification number issued by
each such Credit Party’s





 

6

 







state of incorporation or organization or a statement that no such number has
been issued, xii) each Corporate Credit Party’s state of organization or
incorporation, and xiii) the location of each Corporate Credit Party’s chief
executive office, corporate offices, warehouses, other locations of Collateral
and locations where records with respect to Collateral are kept (including in
each case the county of such locations) are as set forth in Disclosure Schedule
(3.2) and, except as set forth in such Disclosure Schedule, such locations have
not changed during the preceding twelve months.  As of the Closing Date, during
the prior five years, except as set forth in Disclosure Schedule (3.2), no
Corporate Credit Party has been known as or conducted business in any other name
(including trade names).  Each Corporate Credit Party has only one state of
incorporation or organization.

3.3

Corporate Power; Authorization; Enforceable Obligations

.  The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party, and the creation of all Liens provided for
herein and therein:  xiv) are and will continue to be within such Credit Party’s
power and authority; xv) have been and will continue to be duly authorized by
all necessary or proper action; xvi) are not and will not be in violation of any
Requirement of Law or Contractual Obligation of such Credit Party xvii) do not
and will not result in the creation or imposition of any Lien (other than
Permitted Encumbrances) upon any of the Collateral; and xviii) do not and will
not require the consent or approval of any Governmental Authority or any other
Person.  As of the Closing Date, each Loan Document shall have been duly
executed and delivered by or on behalf of each Credit Party, and each such Loan
Document upon such execution and delivery shall be and will continue to be a
legal, valid and binding obligation of such Credit Party, enforceable against it
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

3.4

Financial Statements and Projections; Books and Records

.  xix) The Financial Statements delivered by Borrower to Lender for its most
recently ended Fiscal Year and Fiscal Quarter, are true, correct and complete
and reflect fairly and accurately the financial condition of Borrower as of the
date of each such Financial Statement in accordance with GAAP.  The Projections
most recently delivered by Borrower to Lender have been prepared in good faith,
with care and diligence and use assumptions that are reasonable under the
circumstances at the time such Projections were prepared and as of the date
delivered to Lender and all such assumptions are disclosed in the Projections.

(b)

Borrower and each other Corporate Credit Party shall keep adequate Books and
Records with respect to the Collateral and its business activities in which
proper entries, reflecting all consolidated and consolidating financial
transactions, and payments and credits received on, and all other dealings with,
the Collateral,  will be made in accordance with GAAP and all Requirements of
Law and on a basis consistent with the Financial Statements.

3.5

Material Adverse Change

.  Between the date of Borrower’s most recently audited Financial Statements
delivered to Lender and the Closing Date:  xx) no Corporate Credit Party has
incurred any obligations, contingent or non-contingent liabilities, or
liabilities for Charges, long-term leases or unusual forward or long-term
commitments that are not reflected in the Projections delivered on the Closing
Date and which could, alone or in the aggregate, reasonably be expected to have
a Material Adverse Effect; xxi) there has been no material deviation from such
Projections; and xxii) no events have occurred that alone or in the aggregate
has had or could reasonably be expected to have a Material Adverse Effect.  No
Requirement of Law or Contractual Obligation of any Credit Party has or have had





 

7

 







or could reasonably be expected to have a Material Adverse Effect.  No Credit
Party is in default, and to such Credit Party’s knowledge no third party is in
default, under or with respect to any of its Contractual Obligations, that alone
or in the aggregate has had or could reasonably be expected to have a Material
Adverse Effect.

3.6

Real Estate; Property

.  The real estate listed in Disclosure Schedule (3.6) constitutes all of the
real property owned, leased, or used by each Corporate Credit Party in its
business, and such Credit Party will not execute any material agreement or
contract in respect of such real estate after the date of this Agreement without
giving Lender prompt prior written notice thereof.  Each Corporate Credit Party
holds and will continue to hold good and marketable fee simple title to all of
its owned real estate, and good and marketable title to all of its other
properties and assets, and valid and insurable leasehold interests in all of its
leases (both as lessor and lessee, sublessee or assignee), and none of the
properties and assets of any Corporate Credit Party are or will be subject to
any Liens, except Permitted Encumbrances. With respect to each of the premises
identified in Disclosure Schedule (3.2) on or prior the Closing Date a bailee,
landlord or mortgagee agreement acceptable to Lender has been obtained.

3.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

.  Except as set forth in Disclosure Schedule (3.7), as of the Closing Date no
Corporate Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person.  All
of the issued and outstanding Stock of each Corporate Credit Party (including
all rights to purchase, options, warrants or similar rights or agreements
pursuant to which any Corporate Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock) as of the Closing Date is owned by each
of the Stockholders (and in the amounts) set forth in Disclosure Schedule (3.7).
 All outstanding Indebtedness of each Corporate Credit Party as of the Closing
Date is described in Disclosure Schedule (5(b)).

3.8

Government Regulation; Margin Regulations

.  No Corporate Credit Party is subject to or regulated under any Federal or
state statute, rule or regulation that restricts or limits such Person’s ability
to incur Indebtedness, pledge its assets, or to perform its obligations under
the Loan Documents. The making of the Loans, the application of the proceeds and
repayment thereof, and the consummation of the transactions contemplated by the
Loan Documents do not and will not violate any Requirement of Law.  No Corporate
Credit Party is engaged, nor will it engage, in the business of extending credit
for the purpose of “purchasing” or “carrying” any “margin security” as such
terms are defined in Regulation U of the Federal Reserve Board as now and
hereafter in effect (such securities being referred to herein as “Margin
Stock”).  No Corporate Credit Party owns any Margin Stock, and none of the
proceeds of the Loans or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock or reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any Margin Stock.  No Corporate Credit Party will
take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Federal Reserve Board.

3.9

Taxes; Charges

. Except as disclosed in Disclosure Schedule (3.9) all tax returns, reports and
statements required by any Governmental Authority to be filed by Borrower or any
other Credit Party have, as of the Closing Date, been filed and will, until the
Termination Date, be filed with the appropriate Governmental Authority and no
tax Lien has been filed against any Credit Party or any Credit Party’s property.
 Proper and accurate amounts have been and will be withheld by Borrower and





 

8

 







each other Credit Party from their respective employees for all periods in
complete compliance with all Requirements of Law and such withholdings have and
will be timely paid to the appropriate Governmental Authorities. Disclosure
Schedule (3.9) sets forth as of the Closing Date those taxable years for which
any Credit Party’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently outstanding.
 Except as described on Disclosure Schedule (3.9), none of the Credit Parties or
their respective predecessors are liable for any Charges: xxiii) under any
agreement (including any tax sharing agreements or agreement extending the
period of assessment of any Charges) or xxiv) to each Credit Party’s knowledge,
as a transferee.  As of the Closing Date, no Credit Party has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect.

3.10

Payment of Obligations

.  Each Credit Party will pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
Charges and other obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Credit Party and none of the Collateral is or
could reasonably be expected to become subject to any Lien or forfeiture or loss
as a result of such contest.

3.11

ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other existing ERISA Events, could reasonably be
expected to result in a liability of any Credit Party of more than the Minimum
Actionable Amount.  Except as disclosed in Disclosure Schedule (3.11), the
present value of all accumulated benefit obligations of the Credit Parties under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by more than the Minimum Actionable Amount, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Account
Standards No. 87) did not, as of the date of the most recent Financial
Statements reflecting such amounts, exceed the fair market value of the assets
of such underfunded Plans by more than the Minimum Actionable Amount.  No Credit
Party or ERISA Affiliate has incurred or reasonably expects to incur any
Withdrawal Liability in excess of the Minimum Actionable Amount..

3.12

Litigation

.  No Litigation is pending or, to the knowledge of any Credit Party, threatened
by or against any Credit Party or against any Credit Party’s properties or
revenues xxv) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or xxvi) that could reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Disclosure
Schedule (3.12), as of the Closing Date there is no Litigation pending or
threatened against any Credit Party that seeks damages in excess of $50,000 or
injunctive relief or alleges criminal misconduct of any Credit Party.  Each
Credit Party shall notify Lender promptly in writing upon learning of the
existence, threat or commencement of any Litigation against any Credit Party,
any ERISA Affiliate or any Plan or any allegation of Criminal misconduct against
any Credit Party.

3.13

Intellectual Property

.  As of the Closing Date, all material Intellectual Property owned or used by
any Corporate Credit Party is listed, together with application or registration
numbers, where





 

9

 







applicable, in Disclosure Schedule (3.13).  Each Corporate Credit Party owns, or
is licensed to use, all Intellectual Property necessary to conduct its business
as currently conducted except for such Intellectual Property the failure of
which to own or license could not reasonably be expected to have a Material
Adverse Effect.  Each Corporate Credit Party will maintain the patenting and
registration of all Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office, or other appropriate
Governmental Authority and each Corporate Credit Party will promptly patent or
register, as the case may be, all new Intellectual Property and notify Lender in
writing five (5) Business Days prior to filing any such new patent or
registration.

3.14

Full Disclosure

.  No information contained in any Loan Document, the Financial Statements or
any written statement furnished by or on behalf of any Credit Party under any
Loan Document, or to induce Lender to execute the Loan Documents, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.

3.15

Hazardous Materials

.  Except as set forth in Disclosure Schedule (3.15), as of the Closing Date,
xxvii) each real property location owned, leased or occupied by each Corporate
Credit Party (the “Real Property”) is maintained free of contamination from any
Hazardous Material, xxviii) no Corporate Credit Party is subject to any
Environmental Liabilities or, to any Credit Party’s knowledge, potential
Environmental Liabilities, in excess of $50,000 in the aggregate, xxix) no
notice has been received by any Corporate Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of any Credit Party, there are no
facts, circumstances or conditions that may result in any Corporate Credit Party
being identified as a “potentially responsible party” under CERCLA or analogous
state statutes; and xxx) each Corporate Credit Party has provided to Lender
copies of all existing environmental reports, reviews and audits and all written
information pertaining to actual or potential Environmental Liabilities, in each
case relating to any Corporate Credit Party.  Each Corporate Credit Party: (3)
shall comply in all material respects with all applicable Environmental Laws and
environmental permits; (4) shall notify Lender in writing within seven (7) days
if and when it becomes aware of any Release, on, at, in, under, above, to, from
or about any of its Real Property; and (5) shall promptly forward to Lender a
copy of any order, notice, permit, application, or any communication or report
received by it or any other Credit Party in connection with any such Release.

3.16

Insurance

.  As of the Closing Date, Disclosure Schedule (3.16) lists all insurance of any
nature maintained for current occurrences by Borrower and each other Corporate
Credit Party, as well as a summary of the terms of such insurance.  Each
Corporate Credit Party shall deliver to Lender certified copies and endorsements
to all of its and those of its Subsidiaries xxxi) “All Risk” and business
interruption insurance policies naming Lender loss payee, and xxxii) general
liability and other liability policies naming Lender as an additional insured.
 All policies of insurance on real and personal property will contain an
endorsement, in form and substance acceptable to Lender, showing loss payable to
Lender (Form 438 BFU or equivalent) and extra expense and business interruption
endorsements.  Such endorsement, or an independent instrument furnished to
Lender, will provide that the insurance companies will give Lender at least
thirty (30) days’ prior written notice before any such policy or policies of
insurance shall be altered or canceled and that no act or default of Borrower or
any other Person shall affect the right of Lender to recover under such policy
or policies of insurance in case of loss or damage.  Each Corporate Credit Party
shall direct all present and future insurers under its “All





 

10

 







Risk” policies of insurance to pay all proceeds payable thereunder directly to
Lender.  If any insurance proceeds are paid by check, draft or other instrument
payable to any Credit Party and Lender jointly, Lender may endorse such Credit
Party’s name thereon and do such other things as Lender may deem advisable to
reduce the same to cash.  Lender reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance.  Each Corporate Credit Party shall, on each anniversary of the
Closing Date and from time to time at Lender’s request, deliver to Lender a
report by a reputable insurance broker, satisfactory to Lender, with respect to
such Person’s insurance policies.

3.17

Deposit and Disbursement Accounts

.  Attachment I to Schedule D lists all banks and other financial institutions
at which Borrower, or any other Corporate Credit Party, maintains deposits
and/or other accounts, including the Disbursement Account, and such Attachment
correctly identifies the name, address and telephone number of each such
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number.

3.18

Accounts and Inventory

.  As of the date of each Borrowing Base Certificate delivered to Lender, each
Account listed thereon as an Eligible Account shall be an Eligible Account and
all Inventory listed thereon as Eligible Inventory shall be Eligible Inventory.
 Borrower has not made, and will not make, any agreement with any Account Debtor
with respect to any Account  listed as an Eligible Account on the Borrowing Base
Certificate, for any extension of time for the payment of any Account any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance for prompt or early payment allowed by Borrower in the
ordinary course of its business consistent with historical practice and as
previously disclosed to Lender in writing. Disclosure Schedule (3.18) sets forth
each Contract of the Borrower with any Account Debtor that gives such Account
Debtor the right (under such Contract, under common law or otherwise) to offset
any Accounts for Borrower’s failure to perform under such Contract and Borrower
has obtained an offset waiver for each such contract in form and substance
satisfactory to Lender.  With respect to the Accounts pledged as collateral
pursuant to any Loan Document xxxiii) the amounts shown on all invoices,
statements and reports that may be delivered to the Lender with respect thereto
are actually and absolutely owing to the relevant Credit Party as indicated
thereon and are not in any way contingent; xxxiv) no payments have been or shall
be made thereon except payments immediately delivered to the applicable accounts
described in paragraph 1 to Schedule D or the Lender as required hereunder; and
xxxv) to Borrower’s knowledge all Account Debtors have the capacity to contract.
Borrower shall notify Lender promptly of any event or circumstance that to
Borrower’s knowledge would cause Lender to consider any then existing Account or
Inventory as no longer constituting an Eligible Account or Eligible Inventory,
as the case may be.

3.19

Conduct of Business

.  Each Corporate Credit Party xxxvi) shall conduct its business substantially
as now conducted or as otherwise permitted hereunder, and xxxvii) shall at all
times maintain, preserve and protect all of the Collateral and such Credit
Party’s other property, used or useful in the conduct of its business and keep
the same in good repair, working order and condition and make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.

3.20

Anti-Terrorism Laws.





 

11

 







(a)

Neither Borrower nor, to the knowledge of the Borrower, any of its Affiliates or
any Credit Party is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b)

Neither Borrower nor, to the knowledge of the Borrower, any Affiliate, Creditor
Party or other agent of Borrower acting or benefiting in any capacity in
connection with the Loans is any of the following: (6) a person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order; (7) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (8) a person with which the Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (9)
a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or (10) a person that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list.

(c)

Neither Borrower nor, to the knowledge of the Borrower, any agent of any
Affiliate or any Credit Party acting in any capacity in connection with the
Loans (11) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (12) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (13) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

3.21

Further Assurances

.  At any time and from time to time, upon the written request of Lender and at
the sole expense of Borrower, Borrower and each other Credit Party shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Lender may reasonably deem desirable
xxxviii) to obtain the full benefits of this Agreement and the other Loan
Documents, xxxix) to protect, preserve and maintain Lender’s rights in any
Collateral, or xl) to enable Lender to exercise all or any of the rights and
powers herein granted.

4.

FINANCIAL MATTERS; REPORTS

4.1

Reports and Notices. From the Closing Date until the Termination Date, Borrower
shall deliver to Lender:

(a)

within fifteen (15) days following the end of each Fiscal Month, an aged trial
balance by Account Debtor and an Inventory Perpetual or Physical (as requested
by Lender) and as soon as available but in no event later than 30 days following
the end of each Fiscal Month, a reconciliation of the aged trial balance and the
Inventory Perpetual or Physical (as the case may be) to the Borrower’s general
ledger and from the general ledger to the Financial Statements for such Fiscal
Month accompanied by supporting detail and documentation as Lender may request;





 

12

 







(b)

as frequently as Lender may request and in any event no later than Wednesday of
 each week, a Borrowing Base Certificate in the form of Exhibit C as of the last
day of the previous week detailing ineligible Accounts and Inventory for
adjustment to the Borrowing Base, certified as true and correct by the Chief
Financial Officer of Borrower or such other officer as is acceptable to Lender;

(c)

within fifteen (15) days following the end of each Fiscal Month, an Accounts
Payable Analysis in the Form of Exhibit D (together with an accounts payable
aging), an Accounts Receivable Roll Forward Analysis in the Form of Exhibit E,
and an Inventory Rollforward and Reconciliation in the form of Exhibit C-1 each
certified as true and correct by the Chief Financial Officer of Borrower or such
other officer as is acceptable to Lender;

(d)

within thirty (30) days following the end of each Fiscal Month (or within
fifty-two (52) days following the end of any Fiscal Month which is also the end
of any Fiscal Quarter), the Financial Statements for such Fiscal Month, which
shall provide comparisons to budget and actual results for the corresponding
period during the prior Fiscal Year, both on a monthly and year-to-date basis,
and accompanied by a certification in the form of Exhibit J by the Chief
Executive Officer or Chief Financial Officer of Borrower that such Financial
Statements are complete and correct, that there was no Default (or specifying
those Defaults of which he or she was aware), and showing in reasonable detail
the calculations used in determining compliance with the financial covenants
hereunder;

(e)

within fifty-two (52) days following the end of each Fiscal Quarter, the
Financial Statements for such Fiscal Quarter, which shall provide comparisons to
budget and actual results for the corresponding period during the prior Fiscal
Year, both on a monthly and year-to-date basis, and accompanied by a
certification in the form of Exhibit J by the Chief Executive Officer or Chief
Financial Officer of Borrower that such Financial Statements are complete and
correct, that there was no Default (or specifying those Defaults of which he or
she was aware), and showing in reasonable detail the calculations used in
determining compliance with the financial covenants hereunder;

(f)

within one hundred and five (105) days following the close of each Fiscal Year,
the Financial Statements for such Fiscal Year certified by an independent
certified accounting firm acceptable to Lender, which shall provide comparisons
to the prior Fiscal Year, and shall be accompanied by (14) a statement in
reasonable detail showing the calculations used in determining compliance with
the financial covenants hereunder and (15) any management letter that may be
issued; and

(g)

not less than thirty (30) days after the commencement of each Fiscal Year, the
Projections, which will be prepared by Borrower in good faith, with care and
diligence, and using assumptions that are reasonable under the circumstances at
the time such Projections are delivered to Lender and disclosed therein when
delivered.

4.2

Financial Covenants

.  Borrower shall not breach any of the financial covenants set forth in
Schedule G.  For purposes of Section 7.1, a breach of a financial covenant set
forth in Schedule G shall be deemed to have occurred as of any date of
determination by Lender or as of the last day of any





 

13

 







specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Lender.

4.3

Other Reports and Information

.  Borrower shall advise Lender promptly, in reasonable detail, of:  xli) any
Lien, other than Permitted Encumbrances, attaching to or asserted against any of
the Collateral or any occurrence causing a material loss or decline in value of
any Collateral and the estimated (or actual, if available) amount of such loss
or decline; xlii) any material change in the composition of the Collateral; and
xliii) the occurrence of any Default or other event that has had or could
reasonably be expected to have a Material Adverse Effect.  Borrower shall, upon
request of Lender, furnish to Lender such other reports and information in
connection with the affairs, business, financial condition, operations,
prospects or management of Borrower or any other Credit Party or the Collateral
as Lender may request, all in reasonable detail.

5.

NEGATIVE COVENANTS

Borrower and each Credit Party executing this Agreement covenants and agrees
(for itself and each other Credit Party) that, without Lender’s prior written
consent, from the Closing Date until the Termination Date, neither Borrower nor
any other Corporate Credit Party shall, directly or indirectly, by operation of
law or otherwise:

(a)

form any Subsidiary or merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or make
any investment in or, except as provided in Section 5(c) below, loan or advance
to, any Person;

(b)

cancel any debt owing to it or create, incur, assume or permit to exist any
Indebtedness, except:  (16) the Obligations, (17) Indebtedness existing as of
the Closing Date set forth in Disclosure Schedule 5(b), (18) deferred taxes,
(19) by endorsement of Instruments or items of payment for deposit to the
general account of such Credit Party, (20) for Guaranteed Indebtedness incurred
for the benefit of Borrower if the primary obligation is permitted by this
Agreement; and (21) additional Indebtedness (including Purchase Money
Indebtedness) incurred after the Closing Date in an aggregate outstanding amount
for all such Corporate Credit Parties combined not exceeding $50,000;

(c)

enter into any lending, borrowing or other commercial transaction with any of
its employees, directors, Affiliates or any other Credit Party (including
upstreaming and downstreaming of cash and intercompany advances and payments by
a Credit Party on behalf of another Credit Party that are not otherwise
permitted hereunder) other than loans or advances to employees in the ordinary
course of business in an aggregate outstanding amount not exceeding $100,000;

(d)

make any changes in any of its business objectives, purposes, or operations or
engage in any business other than that presently engaged in or proposed to be
engaged in the Projections delivered to Lender on the Closing Date that in each
such case could reasonably be expected to adversely affect repayment of the
Obligations or could reasonably be expected to have a Material Adverse Effect;





 

14

 







(e)

create or permit any Lien on any of its properties or assets, except for
Permitted Encumbrances;

(f)

sell, transfer, issue, convey, assign or otherwise dispose of any of its assets
or properties, including its Accounts or engage in any sale-leaseback, synthetic
lease or similar transaction (provided, that, the foregoing shall not prohibit
the sale of Inventory or obsolete or unnecessary Equipment in the ordinary
course of its business);

(g)

change (22) its name as it appears in official filings in the state of its
incorporation or organization, (23) its chief executive office, corporate
offices, warehouses or other Collateral locations, or location of its records
concerning the Collateral, (24) the type of legal entity that it is, (25) its
organization identification number, if any, issued by its state of incorporation
or organization, or (26) its state of incorporation or organization, or acquire,
lease or use any real estate after the Closing Date without such Person, in each
instance, giving thirty (30) days prior written notice thereof to Lender and
taking all actions deemed necessary or appropriate by Lender to continuously
protect and perfect Lender’s Liens upon the Collateral;

(h)

establish any depository or other bank account of any kind with any financial
institution (other than the accounts set forth in Attachment 1 to Schedule D)
without Lender’s prior written consent;

(i)

make or permit any Restricted Payment;

(j)

(27)  knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.20 above, (28) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, (29) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall deliver
to the Lender any certification or other evidence requested from time to time by
Lender in its reasonable discretion, confirming the Borrower’s compliance with
this Section, or (30) cause or permit any of the funds of Borrower that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law..

(k)

knowingly cause or permit (31) any of the funds or properties of the Borrower or
any other Credit Party that are used to repay the Loans to constitute property
of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (a) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC and/or on any
other similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the investment in the Borrower (whether directly or
indirectly) is prohibited by law, or the Loans made by the Lender would be in
violation of law, or (b) the Executive Order, any related enabling legislation
or any other similar Executive Orders, or (32)





 

15

 







any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Borrower or any other Credit Party, with the result that the
investment in the Borrower (whether directly or indirectly) is prohibited by law
or the Loans is in violation of law.

6.

SECURITY INTEREST

6.1

Grant of Security Interest

.  xliv)  As collateral security for the prompt and complete payment and
performance of the Obligations, each of the Borrower and any other Credit Party
executing this Agreement hereby grants to the Lender a security interest in and
Lien upon all of its property and assets, whether real or personal, tangible or
intangible, and whether now owned or hereafter acquired, or in which it now has
or at any time in the future may acquire any right, title, or interest,
including all of the following property in which it now has or at any time in
the future may acquire any right, title or interest: all Accounts; all Deposit
Accounts, all other bank accounts and all funds on deposit therein; all money,
cash and cash equivalents; all Investment Property; all stock; all Goods
(including Inventory, Equipment and Fixtures); all Chattel Paper, Documents and
Instruments; all Books and Records; all General Intangibles (including all
Intellectual Property, contract rights, choses in action, Payment Intangibles
and Software); all Letter-of-Credit Rights; all Supporting Obligations; and to
the extent not otherwise included, all Proceeds, tort claims, insurance claims
and other rights to payment not otherwise included in the foregoing and products
of all and any of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing, but excluding
in all events Hazardous Waste (all of the foregoing, together with any other
collateral pledged to the Lender pursuant to any other Loan Document,
collectively, the “Collateral”).

(b)

Borrower, Lender and each other Credit Party executing this Agreement agree that
this Agreement creates, and is intended to create, valid and continuing Liens
upon the Collateral in favor of Lender.  Borrower and each other Credit Party
executing this Agreement represents, warrants and promises to Lender that:  (33)
Borrower and each other Credit Party granting a Lien in Collateral has rights in
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien pursuant to the Loan Documents, free and clear of any and all Liens
or claims of others, other than Permitted Encumbrances; (34) the security
interests granted pursuant to this Agreement, upon completion of the filings and
other actions listed on Disclosure Schedule (6.1) (which, in the case of all
filings and other documents referred to in said Schedule, have been delivered to
the Lender in duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Lender as security for the
prompt and complete payment and performance of the Obligations, enforceable in
accordance with the terms hereof against any and all creditors of and purchasers
from any Credit Party (other than purchasers of Inventory in the ordinary course
of business) and such security interests are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Encumbrances
that have priority by operation of law; and (35) no effective security
agreement, mortgage, deed of trust, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is or will be on file or of record in any public office, except those
relating to Permitted Encumbrances. Borrower and each other Credit Party
executing this Agreement promise to defend the right, title and interest of
Lender in and to the Collateral against the claims and demands of all Persons
whomsoever, and each shall take such actions, including (a) all actions
necessary to grant Lender “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or electronic Chattel Paper owned by such
Credit Party, with any agreements establishing control to be in form and
substance satisfactory to





 

16

 







Lender, (b) the prompt delivery of all original Instruments, Chattel Paper,
negotiable Documents and certificated Stock owned by such Credit Party (in each
case, accompanied by stock powers, allonges or other instruments of transfer
executed in blank, (c) notification of Lender’s interest in Collateral at
Lender’s request, and (d) the institution of litigation against third parties as
shall be prudent in order to protect and preserve each Credit Party’s and
Lender’s respective and several interests in the Collateral.  Borrower (and any
other Credit Party granting a Lien in Collateral) shall mark its Books and
Records pertaining to the Collateral to evidence the Loan Documents and the
Liens granted under the Loan Documents.  If any Credit Party retains possession
of any Chattel Paper or Instrument with Lender’s consent, such Chattel Paper and
Instruments shall be marked with the following legend:  “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
New Stream Secured Capital, L.P.”  Each Credit Party executing this Agreement
shall notify Lender of any commercial tort claims (as defined in the Code)
acquired by it promptly upon becoming aware of same and unless otherwise
consented by Lender, such Credit Party shall enter into a supplement to this
Loan Agreement granting to Lender a Lien in such commercial tort claim.

6.2

Lender’s Rights

.  xlv)  Lender may, (36) at any time in Lender’s own name or in the name of
Borrower, communicate with Account Debtors, parties to Contracts, and obligors
in respect of Instruments, Chattel Paper or other Collateral to verify to
Lender’s satisfaction, the existence, amount and terms of, and any other matter
relating to, Accounts, Payment Intangibles, Instruments, Chattel Paper or other
Collateral, and (37) at any time after a Default has occurred and is continuing
and without prior notice to Borrower or any other Credit Party, notify Account
Debtors and other Persons obligated on any Collateral that Lender has a security
interest therein and that payments shall be made directly to Lender.  Upon the
request of Lender, Borrower shall so notify such Account Debtors, parties to
Contracts, and obligors in respect of Instruments, Chattel Paper or other
Collateral.  Borrower hereby constitutes Lender or Lender’s designee as
Borrower’s attorney with power to endorse Borrower’s name upon any notes,
acceptance drafts, money orders or other evidences of payment or Collateral.

(b)

Borrower shall remain liable under each Contract, Instrument and License to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, and Lender shall have no obligation or liability
whatsoever to any Person under any Contract, Instrument or License (between
Borrower or any other Credit Party and any Person other than Lender) by reason
of or arising out of the execution, delivery or performance of this Agreement,
and Lender shall not be required or obligated in any manner (38) to perform or
fulfill any of the obligations of Borrower, (39) to make any payment or inquiry,
or (40) to take any action of any kind to collect, compromise or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times under or pursuant to any
Contract, Instrument or License.

(c)

Borrower and each other Credit Party shall, with respect to each owned, leased,
or controlled property, during normal business hours and upon reasonable advance
notice (unless a Default shall have occurred and be continuing, in which event
no notice shall be required and Lender shall have access at any and all times):
 (41) provide access to such property to Lender and any of its officers,
employees and agents, as frequently as Lender determines to be appropriate; (42)
permit Lender and any of its officers, employees and agents to inspect, audit
and make extracts and copies (or take originals if reasonably necessary) from
all of Borrower’s and such Credit Party’s Books and Records; and (43) permit
Lender to inspect, review, evaluate and make physical verifications and
appraisals of the Inventory and other Collateral in any manner and through any
medium that Lender





 

17

 







considers advisable, and Borrower and such Credit Party agree to render to
Lender, at Borrower’s and such Credit Party’s cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto.

(d)

After the occurrence and during the continuance of a Default, Borrower, at its
own expense, shall cause a certified public accountant engaged by Borrower to
prepare and deliver to Lender at any time and from time to time, promptly upon
Lender’s request, the following reports:  (44) a reconciliation of all Accounts;
(45) an aging of all Accounts; (46) trial balances; and (47) test verifications
of such Accounts as Lender may request.  Borrower, at its own expense, shall
cause a certified independent public accountants so engaged by Borrower to
deliver to Lender the results of any physical verifications of all or any
portion of the Inventory made or observed by such accountants when and if such
verification is conducted.  Lender shall be permitted to observe and consult
with Borrower’s accountants in the performance of these tasks.

6.3

Lender’s Appointment as Attorney-in-fact

.  On the Closing Date, Borrower and each other Credit Party executing this
Agreement shall execute and deliver a Power of Attorney in the form attached as
Exhibit I. The power of attorney granted pursuant to the Power of Attorney and
all powers granted under any Loan Document are powers coupled with an interest
and shall be irrevocable until the Termination Date.  The powers conferred on
Lender under the Power of Attorney are solely to protect Lender’s interests in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Lender agrees not to exercise any power or authority granted under the
Power of Attorney unless an Event of Default has occurred and is continuing.
 Borrower and each other Credit Party executing this Agreement also hereby (48)
authorizes Lender to file any financing statements, continuation statements or
amendments thereto that (e) indicate the Collateral (i) as all assets of such
Credit Party (or any portion of such Credit Party’s assets) or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Code of such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (f) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment and (49) ratifies its authorization for Lender to have
filed any initial financial statements, or amendments thereto if filed prior to
the date hereof.  Borrower and each other Credit Party executing this Agreement
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
against Borrower or any such Credit Party without the prior written consent of
Lender and agrees that it will not do so without the prior written consent of
Lender, subject to such Credit Party’s rights under Section 9-509(d)(2) of the
Code.

6.4

Grant of License to Use Intellectual Property Collateral

.  Borrower and each other Credit Party executing this Agreement hereby grants
to Lender an irrevocable, non-exclusive license (exercisable upon the occurrence
and during the continuance of an Event of Default without payment of royalty or
other compensation to Borrower or such Credit Party) to use, transfer, license
or sublicense any Intellectual Property now owned, licensed to, or hereafter
acquired by Borrower or such Credit Party, and wherever the same may be located,
and including in such license access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof, and represents, promises and agrees
that any such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that, such
license will terminate on the Termination Date.  Effective the date of this





 

18

 







Agreement, Lender has entered into two Letters re: Licensor’s Consent to Rights
of Lender with each of Interplanet Productions, Ltd. and Sandbox Jewelry LLC
(the “Licensor Consents”).  Notwithstanding anything else herein set forth,
Lender’s non-exclusive license rights granted pursuant to this Section 6.4 with
respect to the Licensed Goods (as defined in the Licensor’s Consents) are
specifically subject to the terms and conditions set forth within the Licensor
Consents.

7.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

7.1

Events of Default

.  The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder which shall be
deemed to be continuing until waived in writing by Lender in accordance with
Section 9.3:

(a)

Borrower shall fail to make any payment in respect of any Obligations within
five (5) days of such payment becoming due and payable; or

(b)

Borrower or any other Credit Party (whether or not such Credit Party has signed
this Agreement) shall fail or neglect to perform, keep or observe any of the
covenants, promises, agreements, requirements, conditions or other terms or
provisions contained in this Agreement or any of the other Loan Documents; or

(c)

an event of default shall occur under any Contractual Obligation of the Borrower
or any other Credit Party (other than this Agreement and the other Loan
Documents), and such event of default (50) involves the failure to make any
payment (whether or not such payment is blocked pursuant to the terms of an
intercreditor agreement or otherwise), whether of principal, interest or
otherwise, and whether due by scheduled maturity, required prepayment,
acceleration, demand or otherwise, in respect of any Indebtedness (other than
the Obligations) of such Person in an aggregate amount exceeding the Minimum
Actionable Amount, or (51) causes (or permits any holder of such Indebtedness or
a trustee to cause) such Indebtedness, or a portion thereof, in an aggregate
amount exceeding the Minimum Actionable Amount to become due prior to its stated
maturity or prior to its regularly scheduled date of payment and such event of
default has not been cured, waived or remedied within thirty (30) days; or

(d)

any representation or warranty in this Agreement or any other Loan Document, or
in any written statement pursuant hereto or thereto, or in any report, financial
statement or certificate made or delivered to Lender by Borrower or any other
Credit Party shall be untrue or incorrect as of the date when made or deemed
made, regardless of whether such breach involves a representation or warranty
with respect to a Credit Party that has not signed this Agreement; or

(e)

there shall be commenced against the Borrower or any other Credit Party any
Litigation seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that remains unstayed or
undismissed for thirty (30) consecutive days; or Borrower or any other Credit
Party shall have concealed, removed or permitted to be concealed or removed, any
part of its property with intent to hinder, delay or defraud any of its
creditors or made or suffered a transfer of any of its property or the incurring
of an obligation that may be fraudulent under any bankruptcy, fraudulent
transfer or other similar law; or





 

19

 







(f)

a case or proceeding shall have been commenced involuntarily against Borrower or
any other Credit Party in a court having competent jurisdiction seeking a decree
or order: (52) under the United States Bankruptcy Code or any other applicable
Federal, state or foreign bankruptcy or other similar law, and seeking either
(a) the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Person or of any substantial part of
its properties, or (b) the reorganization or winding up or liquidation of the
affairs of any such Person, and such case or proceeding shall remain undismissed
or unstayed for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding; or (53)
invalidating or denying any Person’s right, power, or competence to enter into
or perform any of its obligations under any Loan Document or invalidating or
denying the validity or enforceability of this Agreement or any other Loan
Document or any action taken hereunder or thereunder; or

(g)

Borrower or any other Credit Party shall (54) commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors, seeking to have an order for relief entered with respect to
it or seeking appointment of a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for it or any substantial part of
its properties, (55) make a general assignment for the benefit of creditors,
(56) consent to or take any action in furtherance of, or, indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in paragraphs (e)
or (f) of this Section 7.1 or clauses (i) and (ii) of this paragraph (g), or
(57) shall admit in writing its inability to, or shall be generally unable to,
pay its debts as such debts become due; or

(h)

a final judgment or judgments for the payment of money in excess of the Minimum
Actionable Amount in the aggregate shall be rendered against Borrower or any
other Credit Party, unless the portion that exceeds the Minimum Actionable
Amount shall be (58) fully covered by insurance and the issuer(s) of the
applicable policies shall have acknowledged full coverage in writing within
fifteen (15) days of judgment, or (59) vacated, stayed, bonded, paid or
discharged within a period of fifteen (15) days from the date of such judgment;
or

(i)

any other event shall have occurred that has had or could reasonably be expected
to have a Material Adverse Effect that is not cured, waived or remedied within
five (5) days; or

(j)

any material provision of any Loan Document shall for any reason cease to be
valid, binding and enforceable in accordance with its terms, or any Lien
granted, or intended by the Loan Documents to be granted, to Lender shall cease
to be a valid and perfected Lien having the first priority (or a lesser priority
if expressly permitted in the Loan Documents) in any of the Collateral (or any
Credit Party shall so assert any of the foregoing); or

(k)

a Change of Control shall have occurred with respect to any Corporate Credit
Party; or

(l)

an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred and are then
continuing, could reasonably be expected to result in liability of any Credit
Party in an aggregate amount exceeding the Minimum Actionable Amount.





 

20

 







7.2

Remedies

.  xlvi)  If any Default shall have occurred and be continuing, then Lender may
terminate or suspend its obligation to make further Revolving Credit Advances.
 In addition, if any Event of Default shall have occurred and be continuing,
Lender may, without notice, take any one or more of the following actions: (60)
declare all or any portion of the Obligations to be forthwith due and payable
whereupon such Obligations shall become and be due and payable; or (61) exercise
any rights and remedies provided to Lender under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that, upon the
occurrence of any Event of Default specified in Sections 7.1 (e), (f) or (g),
the Obligations shall become immediately due and payable (and any obligation of
Lender to make further Loans, if not previously terminated, shall immediately be
terminated) without declaration, notice or demand by Lender.

(b)

Without limiting the generality of the foregoing, Borrower and each other Credit
Party executing this Agreement expressly agrees that upon the occurrence of any
Event of Default, Lender may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, assign, give an option or options to purchase or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Lender shall have the right upon any such public
sale, to the extent permitted by law, to purchase for the benefit of Lender the
whole or any part of said Collateral so sold, free of any right of equity of
redemption, which right Borrower and each other Credit Party executing this
Agreement hereby releases.  Such sales may be adjourned, or continued from time
to time with or without notice.  Lender shall have the right to conduct such
sales on any Credit Party’s premises or elsewhere and shall have the right to
use any Credit Party’s premises without rent or other charge for such sales or
other action with respect to the Collateral for such time as Lender deems
necessary or advisable.

(c)

Upon the occurrence and during the continuance of an Event of Default and at
Lender’s request, Borrower and each other Credit Party executing this Agreement
agrees, to assemble the Collateral and make it available to Lender at places
that Lender shall reasonably select, whether at its premises or elsewhere.
 Until Lender is able to effect a sale, lease, or other disposition of the
Collateral, Lender shall have the right to complete, assemble, use or operate
the Collateral or any part thereof, to the extent that Lender deems appropriate,
for the purpose of preserving such Collateral or its value or for any other
purpose. Lender shall have no obligation to any Credit Party to maintain or
preserve the rights of any Credit Party as against third parties with respect to
any Collateral while such Collateral is in the possession of Lender.  Lender
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of Lender’s remedies with
respect thereto without prior notice or hearing.  To the maximum extent
permitted by applicable law, Borrower and each other Credit Party executing this
Agreement waives all claims, damages, and demands against Lender, its
Affiliates, agents, and the officers and employees of any of them arising out of
the repossession, retention or sale of any Collateral except such as are
determined in a final judgment by a court of competent jurisdiction to have
arisen solely out of the gross negligence or willful misconduct of such Person.
 Borrower and each other Credit Party executing this Agreement agrees that ten
(10) days’ prior notice by Lender to such Credit Party of the time and place of
any public sale or of the time after which a private sale may take place is
reasonable notification of such matters.  Borrower and each other Credit Party
shall remain liable for





 

21

 







any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which Lender is entitled.

(d)

Lender’s rights and remedies under this Agreement shall be cumulative and
nonexclusive of any other rights and remedies that Lender may have under any
Loan Document or at law or in equity.  Recourse to the Collateral shall not be
required. All provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be
limited, to the extent necessary, so that they do not render this Agreement
invalid or unenforceable, in whole or in part.

7.3

Waivers by Credit Parties

.  Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, Borrower and each other Credit Party executing this
Agreement waives:  xlvii) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all Loan Documents, the Notes or any other notes, commercial paper,
Accounts, Contracts, Documents, Instruments, Chattel Paper and guaranties at any
time held by Lender on which such Credit Party may in any way be liable, and
hereby ratifies and confirms whatever Lender may do in this regard; xlviii) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevy, attachment or levy upon, any Collateral or any bond
or security that might be required by any court prior to allowing Lender to
exercise any of its remedies; and xlix) the benefit of all valuation, appraisal
and exemption laws.  Borrower and each other Credit Party executing this
Agreement acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement, the other Loan Documents and the
transactions evidenced hereby and thereby.

7.4

Proceeds

. The Proceeds of any sale, disposition or other realization upon any Collateral
shall be applied by Lender upon receipt to the Obligations in such order as
Lender may deem advisable in its sole discretion and after the indefeasible
payment and satisfaction in full in cash of all of the Obligations, and after
the payment by Lender of any other amount required by any provision of law,
including Sections 9-608(a)(1) and 9-615(a)(3) of the Code (but only after
Lender has received what Lender considers reasonable proof of a subordinate
party’s security interest), the surplus, if any, shall be paid to Borrower or
its representatives or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

8.

SUCCESSORS AND ASSIGNS

Each Loan Document shall be binding on and shall inure to the benefit of
Borrower and each other Credit Party executing such Loan Document, Lender, and
their respective successors and assigns, except as otherwise provided herein or
therein.  Neither Borrower nor any other Credit Party may assign, transfer,
hypothecate, delegate or otherwise convey its rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender.  Any such purported conveyance by Borrower or such Credit Party without
the prior express written consent of Lender shall be void.  There shall be no
third party beneficiaries of any of the terms and provisions of any of the Loan
Documents.  Lender reserves the right at any time to create and sell
participations in the Loans and the Loan Documents and to sell, transfer or
assign any or all of its rights in the Loans and under the Loan Documents.





 

22

 







9.

MISCELLANEOUS

9.1

Complete Agreement; Modification of Agreement

.  This Agreement and the other Loan Documents constitute the complete agreement
between the parties with respect to the subject matter hereof and thereof,
supersede all prior agreements, commitments, understandings or inducements (oral
or written, expressed or implied).  No Loan Document may be modified, altered or
amended except by a written agreement signed by Lender, and each other Credit
Party a party to such Loan Document.  Borrower and each other Credit Party
executing this Agreement or any other Loan Document shall have all duties and
obligations under this Agreement and such other Loan Documents from the date of
its execution and delivery, regardless of whether the initial Loan has been
funded at that time.

9.2

Expenses

.  Borrower agrees to pay or reimburse Lender for all costs and expenses
(including the fees and expenses of all counsel, advisors, consultants
(including environmental and management consultants) and auditors retained in
connection therewith), incurred in connection with:  l) the preparation,
negotiation, execution, delivery, performance and enforcement of the Loan
Documents and the preservation of any rights thereunder; li) collection
including deficiency collections; lii) the forwarding to Borrower or any other
Person on behalf of Borrower by Lender of the proceeds of any Loan (including a
wire transfer fee of $25 per wire transfer); liii) any amendment, waiver or
other modification or waiver of, or consent with respect to any Loan Document or
advice in connection with the administration of the Loans or the rights
thereunder; liv) any litigation, dispute, suit, proceeding or action (whether
instituted by or between any combination of Lender, Borrower or any other
Person), and an appeal or review thereof, in any way relating to the Collateral,
any Loan Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
lv) any effort (62) to monitor the Loans, (63) to evaluate, observe or assess
Borrower or any other Credit Party or the affairs of such Person, and (64) to
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of the Collateral.

9.3

No Waiver

.  Neither Lender’s failure, at any time, to require strict performance by
Borrower or any other Credit Party of any provision of any Loan Document, nor
Lender’s failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder, shall operate as a waiver thereof or waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. Any suspension or waiver of a
Default or other provision under the Loan Documents shall not suspend, waive or
affect any other Default or other provision under any Loan Document, and shall
not be construed as a bar to any right or remedy that Lender would otherwise
have had on any future occasion. None of the undertakings, indemnities,
agreements, warranties, covenants and representations of Borrower or any other
Credit Party to Lender contained in any Loan Document and no Default by Borrower
or any other Credit Party under any Loan Document shall be deemed to have been
suspended or waived by Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer or other authorized employee of
Lender and directed to Borrower specifying such suspension or waiver (and then
such waiver shall be effective only to the extent therein expressly set forth),
and Lender shall not, by any act (other than execution of a formal written
waiver), delay, omission or otherwise, be deemed to have waived any of its
rights or remedies hereunder.





 

23

 







9.4

Severability; Section Titles

.  Wherever possible, each provision of the Loan Documents shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of any Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of such Loan Document.  Except as otherwise
expressly provided for in the Loan Documents, no termination or cancellation
(regardless of cause or procedure) of any financing arrangement under the Loan
Documents shall in any way affect or impair the Obligations, duties, covenants,
representations and warranties, indemnities, and liabilities of Borrower or any
other Credit Party or the rights of Lender relating to any unpaid Obligation,
(due or not due, liquidated, contingent or unliquidated), or any transaction or
event occurring prior to such termination, or any transaction or event, the
performance of which is not required until after the Commitment Termination
Date, all of which shall not terminate or expire, but rather shall survive such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that, all indemnity obligations of the Credit
Parties under the Loan Documents shall survive the Termination Date.  The
Section titles contained in any Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties thereto.

9.5

Authorized Signature

.  Until Lender shall be notified in writing by Borrower or any other Credit
Party to the contrary, the signature upon any document or instrument delivered
pursuant hereto and believed by Lender or any of Lender’s officers, agents, or
employees to be that of an officer of Borrower or such other Credit Party shall
bind Borrower and such other Credit Party and be deemed to be the act of
Borrower or such other Credit Party affixed pursuant to and in accordance with
resolutions duly adopted by Borrower’s or such other Credit Party’s Board of
Directors, and Lender shall be entitled to assume the authority of each
signature and authority of the person whose signature it is or appears to be
unless the person acting in reliance thereon shall have actual knowledge to the
contrary.

9.6

Notices

.  Except as otherwise provided herein, whenever any notice, demand, request or
other communication shall or may be given to or served upon any party by any
other party, or whenever any party desires to give or serve upon any other party
any communication with respect to this Agreement, each such communication shall
be in writing and shall be deemed to have been validly served, given or
delivered lvi) upon the earlier of actual receipt and three (3) days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid, lvii) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 9.6), lviii) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or lix) when hand-delivered, all of which shall be addressed to the
party to be notified and sent to the address or facsimile number indicated in
Schedule B or to such other address (or facsimile number) as may be substituted
by notice given as herein provided.  Failure or delay in delivering copies of
any such communication to any Person (other than Borrower or Lender) designated
in Schedule B to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request or other communication.

9.7

Counterparts

.  Any Loan Document may be authenticated in any number of separate counterparts
by any one or more of the parties thereto, and all of said counterparts taken
together shall constitute one and the same instrument.  Any Loan Document may be
authenticated by manual





 

24

 







signature, facsimile or, if approved in writing by Lender, electronic means, all
of which shall be equally valid.

9.8

Time of the Essence

.  Time is of the essence for performance of the Obligations under the Loan
Documents.

9.9

GOVERNING LAW

.  THE LOAN DOCUMENTS AND THE OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CONNECTICUT  APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

9.10

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

.  (a)  BORROWER AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT HEREBY
CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN CONNECTICUT SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER AND SUCH CREDIT PARTY AND LENDER PERTAINING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT, LENDER, BORROWER
AND SUCH CREDIT PARTY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF CONNECTICUT; AND FURTHER PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.
BORROWER AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER AND SUCH CREDIT PARTY HEREBY WAIVE ANY OBJECTION
THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  BORROWER AND EACH OTHER CREDIT PARTY EXECUTING THIS
AGREEMENT HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO BORROWER OR SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN SCHEDULE
B OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER’S OR SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(B)

THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LENDER, BORROWER AND ANY CREDIT PARTY ARISING OUT OF,
CONNECTED WITH, RELATED





 

25

 







OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

9.11

USA Patriot Act Notice

.  The Lender hereby notifies the Borrower and each other Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each other Credit Party, which
information includes the name and address of the Borrower and each other Credit
Party and other information that will allow the Lender to identify the Borrower
and each other Credit Party in accordance therewith.

9.12

Press Releases

.  Neither any Credit Party nor any of its Affiliates will in the future issue
any press release or other public disclosure using the name of New Stream
Secured Capital, L.P. or its affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to
Lender and without the prior written consent of Lender unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law
(including any public filing required by any Governmental Authority) and then,
in any event, such Credit Party or Affiliate will consult with Lender before
issuing such press release or other public disclosure.

9.13

Reinstatement

.  This Agreement shall continue to be effective, or be reinstated, as the case
may be, if at any time payment of all or any part of the Obligations is
rescinded or must otherwise be returned or restored by Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any other Credit Party, or otherwise, all as though such payments had not
been made.

[SIGNATURE PAGE FOLLOWS]








 

26

 










IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the date first written above.

Borrower:




HOUSE OF TAYLOR JEWELRY, INC.




By:

Name:

Title:







Lender:




NEW STREAM SECURED CAPITAL, L.P.




By its General Partner:




NEW STREAM CAPITAL, LLC




By:

Name:

Title:







Other Credit Parties:




TECH LINE JEWELRY, INC.




By:

Name:

Title:







GLOBAL JEWELRY CONCEPTS, INC.




By:

Name:

Title:








LSA Sig. Page - HOTJ

861019.10

 

 










SCHEDULE A - DEFINITIONS




Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the other Loan
Documents) the following respective meanings:

“Account Debtor” shall mean any Person who is or may become obligated with
respect to, or on account of, an Account, Chattel Paper or General Intangible
(including a Payment Intangible).

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including:  a. all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations which may be characterized as an account or contract right under the
Code); b. all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; c. all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); d. all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred or to be incurred, for energy provided or
to be provided, for the use or hire of a vessel under a charter or other
contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person); e. all health care insurance receivables; and f. all collateral
security of any kind given by any Account Debtor or any other Person with
respect to any of the foregoing.

“Accounts Payable Analysis” means a certificate in the form of Exhibit D

“Accounts Receivable Roll Forward Analysis” means a certificate in the form of
Exhibit E.

“Affiliate” means, with respect to any Person: g. each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power for the election of directors of such Person; h. each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or i. each of such Person’s
officers, directors, joint venturers and partners.  For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as effect at the time such reference becomes operative;
provided, that, except as specifically set forth in this Agreement, any
reference to the Disclosure Schedules to this Agreement shall be deemed a
reference to the Disclosure Schedules as in effect on the Closing Date or in a
written amendment thereto executed by Borrower and Lender.





 

Sch A-1

 







“Availability Block” means $5,000,000.

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower’s business.

“Borrower” means the Person identified as such in the preamble of this
Agreement.

“Borrowing Availability” means, at any time, the lesser of j. the Revolving Loan
Limit or k. the Borrowing Base, in each case less reserves established by Lender
from time to time.

“Borrowing Base” means at any time an amount equal to the sum at such time of:

(a)

up to eighty-five percent (85%) of the value (as determined by Lender) of
Borrower’s Eligible Accounts (other than Eligible Designated Accounts) ;
provided, that, Lender shall reduce the foregoing percentage by one percentage
point for each percentage point that the dilution of Borrower’s Accounts
(calculated by Lender as the average dilution over the most recent twelve month
period then ending) exceeds five percent, 5%; plus

(b)

up to the lesser of i. $4,000,000 and ii. fifty percent (50%) of the value (as
determined by Lender) of Borrower’s Eligible Designated Accounts; provided,
that, commencing November 1, 2007 and on the first day of each of the next four
(4) calendar months, Lender shall reduce the foregoing percentage by ten percent
(10%) until February 1, 2008, at which time the foregoing percentage shall be
0%; provided, however, if Designated Account Debtor does not remain current with
regard to their minimum agreed upon monthly payment of $500,000 the foregoing
percentage shall be 0%; plus; plus

(c)

up to the lesser of the lesser of iii. seventy percent (70%) of the cost of
Borrower’s Eligible Inventory, except that with respect to the Borrower’s
Eligible On-Memo Inventory, the foregoing percentage shall be fifty percent
(50%), in each case, valued on a first-in, first-out basis, and iv. an amount
equal to ninety percent (90%) of the “Net Orderly Liquidation Value” (as defined
immediately below in this definition) of Borrower’s Eligible Inventory and
Eligible On-Memo Inventory, in each case as determined by Lender, valued on a
first-in, first-out basis; minus

(d)

the Availability Block.

For the purposes of this definition, “Net Orderly Liquidation Value” shall mean,
for any of Borrower’s Inventory, an amount for such Inventory equal to the
product of (a) the cost of such Inventory multiplied by (b) the “Net Recovery
Percentage” (as defined below), as determined by Lender at any time and from
time to time, based upon appraisals of such Inventory received by Lender at any
time pursuant to Section 6.2(c).

For the purposes of this definition, the “Net Recovery Percentage” means the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the Inventory at such time on
a “net orderly liquidation value” basis as set forth in the most recent





 

Sch A-2

 







acceptable appraisal of Inventory received by Lender in accordance with Section
6.2(c), net of operating expenses, liquidation expenses and commissions, and (b)
the denominator of which is the applicable original cost of the aggregate amount
of the Inventory subject to such appraisal.

“Borrowing Base Certificate” means a certificate in the form of Exhibit C.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York or the
State of Connecticut.

“Capital Expenditures” means all payments or accruals (including Capital Lease
Obligations) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person or otherwise would be disclosed
as such in a note to such balance sheet, other than, in the case of Borrower,
any such lease under which Borrower is the lessor.

“Capital Lease Obligation” means, with respect to any Capital Lease, the amount
of the obligation of the lessee thereunder that, in accordance with GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease or
otherwise be disclosed in a note to such balance sheet.

“Change of Control” means, with respect to any Person on or after the Closing
Date, that any change in the composition of such Person’s stockholders as of the
Closing Date shall occur which would result in any stockholder or group
acquiring 49.9% or more of any class of Stock of such Person, or that any Person
(or group of Persons acting in concert) shall otherwise acquire, directly or
indirectly (including through Affiliates), the power to elect a majority of the
Board of Directors of such Person or otherwise direct the management or affairs
of such Person by obtaining proxies, entering into voting agreements or trusts,
acquiring securities or otherwise.

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to l. the Collateral, m. the Obligations, n. the employees, payroll,
income or gross receipts of any Credit Party, o. the ownership or use of any
assets by any Credit Party, or p. any other aspect of any Credit Party’s
business.

“Chattel Paper” means all “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

“Closing Date” means the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or specifically waived in writing by
Lender, and the initial Loan has been made.





 

Sch A-3

 







“Closing Fee” has the meaning assigned to it in Schedule E.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Connecticut; provided, that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, the term “Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided, further, that,
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.

“Collateral” has the meaning assigned to it in Section 6.1.

“Collection Account” means that certain account of Lender, account number
1050454734 in the name of Lender at Citibank, F.S.B. in Ridgefield, Connecticut,
ABA No. 221172610, or such other account as may be specified in writing by
Lender as the “Collection Account”.

“Commitment Termination Date” means the earliest of q. the Stated Expiry Date,
r. the date Lender’s obligation to advance funds is terminated pursuant to
Section 7.2, and s. the date of indefeasible prepayment in full by Borrower of
the Obligations in accordance with the provisions of Section 1.2(c).

“Contracts” means all the contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Person may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright License” means rights under any written agreement now owned or
hereafter acquired by any Person granting the right to use any Copyright or
Copyright registration.

“Copyrights” shall mean all of the following now owned or hereafter adopted or
acquired by any Person:  t. all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and u. all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.





 

Sch A-4

 







“Corporate Credit Party” means any Credit Party that is a corporation,
partnership or limited liability company.

“Credit Party” means Borrower, and each other Person (other than Lender) that is
or may become a party to this Agreement or any other Loan Document.

“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning assigned to it in Section 1.5(c).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Person.

“Designated Account Debtor” shall mean Mega Diamonds.

“Designated Accounts” shall mean all of Borrower’s Accounts due and owing from
an Designated Account Debtor.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all bills
of lading, dock warrants, dock receipts, warehouse receipts, and other documents
of title, whether negotiable or non-negotiable.

“EBITDA” means, for any period, the Net Income (Loss) of Borrower and its
Subsidiaries on a consolidated basis for such period, plus interest expense,
income tax expense, amortization expense, non-cash Stock compensation expense,
depreciation expense and extraordinary losses and minus extraordinary gains, in
each case, of Borrower and its Subsidiaries on a consolidated basis for such
period determined in accordance with GAAP to the extent included in the
determination of such Net Income (Loss).

“Eligible Accounts” means as at the date of determination, all Accounts of the
Borrower except for the Eligible Designated Accounts and except for any Account:

(a)

that does not arise from the sale of goods or the performance of services by
Borrower in the ordinary course of Borrower’s business;

(b)

upon which v. Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or vi. Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

(c)

against which any defense, counterclaim or setoff, whether well-founded or
otherwise, is asserted or which is a “contra” Account;

(d)

that is not a true and correct statement of a bona fide indebtedness incurred in
the amount of the Account for merchandise sold or services performed and
accepted by the Account Debtor obligated upon such Account;





 

Sch A-5

 







(e)

with respect to which an invoice, acceptable to Lender in form and substance,
has not been sent;

(f)

that is not owned by Borrower or is subject to any right, claim, or interest of
another Person, other than the Lien in favor of Lender;

(g)

that arises from a sale to or performance of services for an employee,
Affiliate, Subsidiary or Stockholder of Borrower or any other Credit Party, or
an entity which has common officers or directors with Borrower or any other
Credit Party;

(h)

that is the obligation of an Account Debtor that is the Federal (or local)
government or a political subdivision thereof, unless Lender has agreed to the
contrary in writing and Borrower has complied with the Federal Assignment of
Claims Act of 1940 (or the state equivalent thereof, if any) with respect to
such obligation;

(i)

that is the obligation of an Account Debtor located in a foreign country unless
such Account is supported by a letter of credit in which Lender has a first
priority perfected security interest by control (as contemplated by the Code) or
credit insurance acceptable to Lender (and naming Lender as loss payee);

(j)

that is the obligation of an Account Debtor to whom Borrower is or may become
liable for goods sold or services rendered by the Account Debtor to Borrower, to
the extent of Borrower’s liability to such Account Debtor;

(k)

that arises with respect to goods which are delivered on a cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor may be conditional;

(l)

that is an obligation for which the total unpaid Accounts of the Account Debtor
exceed 20% of the aggregate of all Accounts, to the extent of such excess;

(m)

that is not paid within 60 days from its due date or 90 days from its invoice
date or that are Accounts of an Account Debtor if 50% or more of the Accounts
owing from such Account Debtor remain unpaid within such time periods;

(n)

is an obligation of an Account Debtor that has suspended business, made a
general assignment for the benefit of creditors, is unable to pay its debts as
they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors;

(o)

that arises from any bill-and-hold or other sale of goods which remain in
Borrower’s possession or under Borrower’s control;

(p)

as to which Lender’s interest therein is not a first priority perfected security
interest;

(q)

to the extent that such Account exceeds any credit limit established by Lender
in Lender’s good faith credit judgment;





 

Sch A-6

 







(r)

as to which any of Borrower’s representations or warranties pertaining to
Accounts are untrue;

(s)

that represents interest payments, late or finance charges, or service charges
owing to Borrower;

(t)

that is an Account due and owing from Eli Tene, or any of its subsidiaries or
affiliates;

(u)

that is an Account due and owing from Fabian Oberfeld, or any of its
subsidiaries or affiliates; or

(v)

that is not otherwise acceptable in the good faith discretion of Lender;
provided, that, Lender shall have the right to create and adjust eligibility
standards and related reserves from time to time in its good faith credit
judgment.

“Eligible Designated Accounts” means as at the date of determination, all
Designated Accounts of the Borrower except for any Designated Account:

(a)

that is not a true and correct statement of a bona fide indebtedness incurred in
the amount of the Account for merchandise sold or services performed and
accepted by the Account Debtor obligated upon such Account;

(b)

with respect to which an invoice, acceptable to Lender in form and substance,
has not been sent;

(c)

as to which Lender’s interest therein is not a first priority perfected security
interest;

(d)

to the extent that such Account exceeds any credit limit established by Lender
in Lender’s good faith credit judgment;

(e)

that is not otherwise acceptable in the good faith discretion of Lender;
provided, that, Lender shall have the right to create and adjust eligibility
standards and related reserves from time to time in its good faith credit
judgment.

“Eligible Inventory” means as at the date of determination, all Inventory of the
Borrower, except any Inventory that:

(a)

is not subject to a first priority perfected security interest of Lender or is
not owned by Borrower free and clear of all Liens and rights of others (except
the Liens in favor of Lender);

(b)

is not located on premises owned or operated by Borrower and referenced in
Disclosure Schedule (3.2),

(c)

is in transit (other than Inventory that is in transit to, from or maintained at
industry trade shows in the United States, which is covered by insurance in form
and substance satisfactory to Lender);





 

Sch A-7

 







(d)

is covered by a negotiable document of title, unless such document and evidence
of acceptable insurance covering such Inventory has been delivered to Lender,

(e)

in Lender’s good faith credit judgment, is obsolete, unsalable, shopworn,
damaged, unfit for further processing, is of substandard quality or is not of
good and merchantable quality, free from any defects;

(f)

consists of vii. discontinued items, viii. slow-moving or excess items held in
inventory, or ix. used items held for resale;

(g)

does not consist of raw materials or finished goods;

(h)

does not meet all standards imposed by any Governmental Authority, including
with respect to its production, acquisition or importation (as the case may be);

(i)

is placed by Borrower on consignment or held by Borrower on consignment from
another Person;

(j)

is held for rental or lease by or on behalf of Borrower;

(k)

is produced in violation of the Fair Labor Standards Act and subject to the “hot
goods” provisions contained in 29 U.S.C. § 215 or any successor statute or
section;

(l)

in any way fails to meet or violates any warranty, representation or covenant
contained in this Agreement or any other Loan Document;

(m)

is subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third parties, unless Lender shall have received a licensor
agreement executed by the owner of any such Intellectual Property in favor of
Lender, in form and substance satisfactory to Lender;

(n)

requires the consent of any Person for the completion of manufacture, sale or
other disposition of such Inventory by Lender following an Event of Default and
such completion, manufacture or sale constitutes a breach or default under any
contract or agreement to which Borrower is a party or to which such Inventory is
or may become subject;

(o)

is not otherwise acceptable in the good faith discretion of Lender; provided,
that, Lender shall have the right to create and adjust eligibility standards and
related reserves from time to time in its good faith credit judgment; or

(p)

is held in possession of sales representatives.

“Eligible On-Memo Inventory” shall mean all Inventory owned by Borrowers which
is located at a customer of the Borrower and is reflected on the Borrower’s
perpetual Inventory report as “on-memo with customers” Inventory; provided,
that, such Inventory v. has been paid for and is owned by Borrower, w. is
subject to a first priority security interest in and Lien upon such goods in
favor of Lender, x. Borrower has been granted by such customer a Lien upon such
Inventory,





 

Sch A-8

 







Borrower has filed a UCC-1 financing statement in favor of Borrower perfecting
the Borrower’s Lien in such Inventory and Lender has received such other
documentation and agreements executed and delivered by such customer in favor of
Borrower regarding such Inventory as Lender shall reasonably request, and y. is
otherwise deemed to be “Eligible Inventory” hereunder.

“Environmental Laws” means all Federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation).

“Environmental Liabilities” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person and
which relate to any health or safety condition regulated under any Environmental
Law, environmental permits or in connection with any Release, threatened
Release, or the presence of a Hazardous Material.

“Equipment” means all “equipment” as such term is defined in the Code, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
which are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the IRC, or, solely for the purposes of
Section 302 of ERISA and Section 412 of the IRC, is treated as a single employer
under Section 414 of the IRC.

“ERISA Event” shall mean z. any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); aa. the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; bb. the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; cc. the incurrence by any Credit Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
dd. the receipt by any Credit Party or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; ee. the incurrence by any Credit
Party or any ERISA Affiliate of any liability with respect to any withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or ff. the





 

Sch A-9

 







receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to it in Section 7.1.

“Existing Notes” shall mean those Senior Secured Convertible Notes of Borrower
issued pursuant to and under that that certain Securities Purchase Agreement
dated as of May 5, 2006 in the initial aggregate principal amount of $10,160,000
and having a current outstanding principal balance of approximately $7,970,000.

“Exit Fee” means the exit fee specified in Schedule E.

“Fees” means the fees due to Lender as set forth in Schedule E.

“Financial Statements” means the consolidated and consolidating income
statement, balance sheet and statement of cash flows of Borrower and its
Subsidiaries, internally prepared for each Fiscal Month, and audited for each
Fiscal Year, prepared in accordance with GAAP.

“Fiscal Month” means any of the monthly accounting periods of Borrower.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

“Fiscal Year” means the 12 month period of Borrower ending December 31 of each
year.  Subsequent changes of the fiscal year of Borrower shall not change the
term “Fiscal Year” unless Lender shall consent in writing to such change.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Person.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including,  in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, including all right,
title and interest that such Person may now or hereafter have in or under any
Contract, all Payment Intangibles, customer lists,





 

Sch A-10

 







Licenses, Intellectual Property, interests in partnerships, joint ventures and
other business associations, permits, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, software, data bases, data, skill,
expertise, experience, processes, models, drawings, materials, Books and
Records, Goodwill (including the Goodwill associated with any Intellectual
Property), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss, and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key-person, and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit accounts, rights
to receive tax refunds and other payments, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged Stock and Investment Property, and rights of indemnification.

“Goods” means all “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): gg. to purchase or repurchase any such primary obligation; hh.
to advance or supply funds x. for the purchase or payment of any such primary
obligation or xi. to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor; ii. to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or jj. to indemnify the owner of such primary obligation against
loss in respect thereof.

“Guarantor” means each Person that executes a guaranty or a support, put or
other similar agreement in favor of Lender in connection with the transactions
contemplated by this Agreement.

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of Borrower or any other Credit Party, in favor of, and in form and
substance satisfactory to, Lender, together with all amendments, modifications
and supplements thereto, and shall refer to such Guaranty as the same may be in
effect at the time such reference becomes operative.





 

Sch A-11

 







“Hazardous Material” means any substance, material or waste that is regulated by
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is kk. defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, ll. petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.

“Hazardous Waste” has the meaning ascribed to such term in the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et. seq.).

“Indebtedness” of any Person means:  mm. all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than forty-five (45 days past due); nn. all obligations
evidenced by notes, bonds, debentures or similar instruments; oo. all
indebtedness created or arising under any conditional sale or other title
retention agreements with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); pp.
all Capital Lease Obligations; qq. all Guaranteed Indebtedness; rr. all
Indebtedness referred to in clauses (a), (b), (c), (d) or (e) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; ss. the
Obligations; and tt. all liabilities under Title IV of ERISA.

“Indemnified Liabilities” and “Indemnified Person” have the respective meanings
assigned to them in Section 1.11.

“Index Rate” means the latest “Prime Rate”, which normally is published in the
“Money Rates” section of The Wall Street Journal (or if such rate ceases to be
so published, as quoted from such other generally available and recognizable
source as Lender may select).  The Index Rate shall be determined uu. on the
Closing Date and vv. thereafter, on  a daily basis based upon the Prime Rate
 then in effect.  Any change in the Prime Rate shall be effective as of the date
of each such change.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, trade secrets and customer lists.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA to Interest Expense.





 

Sch A-12

 







“Interest Expense” means, with respect to any Person for any fiscal period, cash
interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date, including, cash interest expense with
respect to any Funded Debt of such Person and cash interest expense for the
relevant period that has been capitalized on the balance sheet of such Person.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
inventory, merchandise, goods and other personal property that are held by or on
behalf of such Person for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process,
finished goods, returned goods or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, wherever located.

“IRC” and “IRS” mean respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.

“Lender” means New Stream Secured Capital, L.P. and, if at any time Lender shall
decide to assign or syndicate all or any of the Obligations, such term shall
include such assignee or such other members of the syndicate.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Person.

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Code or comparable law of any jurisdiction).

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

“Loan Documents” means this Agreement, the Notes, the Financial Statements, each
Guaranty, the Power of Attorney, the Lock Box Account Agreements, and the other
documents and instruments listed in Schedule F, and all security agreements,
mortgages and all other documents, instruments, certificates, and notices at any
time delivered by any Person (other than Lender) in connection with any of the
foregoing.

“Loans” means the Revolving Credit Loan and the Term Loan.

“Lock Box Account” and “Lock Box Account Agreement” have the meanings assigned
to such terms in Schedule D.

“Material Adverse Effect” means a material adverse effect on ww. the business,
assets, operations, prospects or financial or other condition of Borrower or any
other Credit Party or the industry within which Borrower or any other Credit
Party operates, xx. Borrower’s or any other Credit Party’s ability to pay or
perform the Obligations under the Loan Documents to which such Credit Party is a
party in accordance with the terms thereof, yy. the Collateral or Lender’s Liens
on the Collateral or the priority of any such Lien, or zz. Lender’s rights and
remedies under this Agreement and the other Loan Documents.

“Maximum Amount” means $30,000,000.

“Minimum Actionable Amount” means $100,000.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which Borrower, any other Credit Party or any ERISA Affiliate
is making, is obligated to make, has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Net Borrowing Availability” means at any time the Borrowing Availability less
the sum of aaa. the Revolving Credit Loan, plus bbb. all trade indebtedness of
Borrower which is outstanding beyond normal trade terms at such time, plus ccc.
fees and expenses for which Borrower is responsible and which have not yet been
charged to Borrower’s account or otherwise paid by Borrower at such time, plus
ddd. delinquent amounts on material contracts including. without limitation,
leases, rent agreements and license a or royalty agreements.

“Net Income (Loss)” means with respect to any Person and for any period, the
aggregate net income (or loss) after taxes of such Person for such period,
determined in accordance with GAAP.

“Notes” means the Revolving Credit Note and the Term Note.

“Notice of Revolving Credit Advance” has the meaning assigned to it in Section
1.1(b).

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower and any other Credit Party to Lender, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
whether arising under any of the Loan Documents or under any other agreement
between Borrower, such Credit Party and Lender, and all covenants and duties
regarding such amounts.  This term includes all principal, interest (including
interest accruing at the then applicable rate provided in this Agreement after
the maturity of the Loans and interest accruing at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to Borrower under any of the Loan Documents, and all principal and
interest due in respect of the Loans and all obligations and liabilities of any
Guarantor under any Guaranty.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Person granting any right with respect to any invention on which
a Patent is in existence.

“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest:  eee. all letters patent of the United States or any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State or Territory thereof, or any other country; and fff. all reissues,
continuations, continuations-in-part or extensions thereof.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the Code, now owned or hereafter acquired by any Person.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Encumbrances” means the following encumbrances:  ggg. Liens for taxes
or assessments or other governmental Charges or levies, either not yet due and
payable or to the extent that nonpayment thereof is permitted by the terms of
Section 3.10; hhh. pledges or deposits securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; iii. pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which any
Credit Party is a party as lessee made in the ordinary course of business; jjj.
deposits securing public or statutory obligations of any Credit Party; kkk.
inchoate and unperfected workers’, mechanics’, or similar liens arising in the
ordinary course of business so long as such Liens attach only to Equipment,
fixtures or real estate; lll. carriers’, warehousemen’s’, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
indebtedness not yet due and payable in an outstanding aggregate amount not in
excess of $50,000 at any time so long as such Liens attach only to Inventory;
mmm. deposits of money securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Credit Party is a party; nnn. zoning restrictions,
easements, licenses, or other restrictions on the use of real property or other
minor irregularities in title (including leasehold title) thereto, so long as
the same do not materially impair the use, value, or marketability of such real
estate; ooo. Purchase Money Liens securing Purchase Money Indebtedness (or rent)
to the extent permitted under Section 5(b)(vi); ppp. Liens in existence on the
Closing Date as disclosed on Disclosure Schedule 5(e) ; provided, that, no such
Lien is spread to cover additional property after the Closing Date and the
amount of Indebtedness secured thereby is not increased; and qqq. Liens in favor
of Lender securing the Obligations.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether Federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Proceeds” means “proceeds,” as such term is defined in the Code and, in any
event, shall include: rrr. any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower or any other Credit Party from time to
time with respect to any Collateral; sss. any and all payments (in any form
whatsoever) made or due and payable to Borrower or any other Credit Party from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of any Collateral by any governmental body, authority,
bureau or agency (or any person acting under color of governmental authority);
ttt. any claim of Borrower or any other Credit Party against third parties
i. for past, present or future infringement of any Intellectual Property or
ii. for past, present or future infringement or dilution of any Trademark or
Trademark License or for injury to the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License; uuu.
any recoveries by Borrower or any other Credit Party against third parties with
respect to any litigation or dispute concerning any Collateral, including claims
arising out of the loss or nonconformity of, interference with the use of,
defects in, or infringement of rights in, or damage to, Collateral; vvv. all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and www. any and all other amounts, rights to
payment or other property acquired upon the sale, lease, license, exchange or
other disposition of Collateral and all rights arising out of Collateral.

“Projections” means as of any date the consolidated and consolidating balance
sheet, statements of income and cash flow for Borrower and its Subsidiaries
(including forecasted Capital Expenditures and Net Borrowing Availability) xxx.
by month for the next Fiscal Year, and yyy. by year for the following three
Fiscal Years, in each case prepared in a manner consistent with GAAP and
accompanied by senior management’s discussion and analysis of such plan.

“Purchase Money Indebtedness” means zzz. any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, aaaa. any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and bbbb. any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Real Property” has the meaning assigned to it in Section 3.15.

“Release” means as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Restricted Payment” means:  cccc. the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s or any other
Credit Party’s Stock; dddd. any payment or distribution made in respect of any
subordinated Indebtedness of Borrower or any other Credit Party in violation of
any subordination or other agreement made in favor of Lender, including, without
limitation, any payment made in respect of the Subordinated Notes in violation
of the Subordination Agreements; eeee. any payment on account of the purchase,
redemption, defeasance or other retirement of Borrower’s or any other Credit
Party’s Stock or Indebtedness or any other payment or distribution made in
respect of any thereof, either directly or indirectly; other than i. that
arising under this Agreement or ii. interest and principal, when due without
acceleration or modification of the amortization as in effect on the Closing
Date, under Indebtedness (not including subordinated Indebtedness, payments of
which shall be permitted only in accordance with the terms of the relevant
subordination agreement made in favor of Lender) described in Disclosure
Schedule (5(b)) or otherwise permitted under Section 5(b)(vi); or ffff. any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Person which is not expressly and specifically permitted in
this Agreement; provided, that, no payment to Lender shall constitute a
Restricted Payment.

“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a).

“Revolving Credit Loan” means at any time the sum of gggg. the aggregate amount
of Revolving Credit Advances then outstanding, plus hhhh. the amount of accrued
but unpaid interest thereon.

“Revolving Credit Note” means the promissory note of Borrower dated the Closing
Date, substantially in the form of Exhibit F.

“Revolving Credit Rate” has the meaning assigned to it in Section 1.5(a).

“Revolving Loan Limit” means $25,000,000.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Stated Expiry Date” means October 11, 2010.  The Stated Expiry Date may be
extended for one (1) year by mutual agreement between Borrower and Lender.  The
extension of the Agreement shall be in the sole discretion of each of Borrower
and Lender and nothing contained herein shall constitute or be deemed to
constitute an agreement by Lender to extend the term of the Agreement nor a
commitment by Lender to extend the Stated Expiry Date.  The Stated Expiry Date
shall in no event be later than the fourth (4th) anniversary of the date of this
Agreement.

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Stockholder” means each holder of Stock of Borrower or any other Credit Party.

“Subordinated Notes” means iiii. the promissory note dated May 18, 2005 in the
amount of $1,200,000, executed and delivered by Techline Jewelry, Inc. in favor
of Rachel Abramov, as Trustee of The Raphael Abramov and Rachel Abramov Family
Trust, dated July 31, 1999, Jack Abramov and Monty Abramov, and jjjj. the
promissory note dated January 11, 2007 in the amount of $1,000,000, executed and
delivered by House of Taylor Jewelry, Inc. in favor of Rachel Abramov, as
Trustee of The Raphael Abramov and Rachel Abramov Family Trust.

“Subordination Agreements” shall mean kkkk. the Subordination Agreement dated of
even date herewith, executed by and among Borrower, Techline Jewelry, Inc.,
Rachel Abramov, as Trustee of The Raphael Abramov and Rachel Abramov Family
Trust, dated July 31, 1999, Jack Abramov, Monty Abramov and Lender with respect
to the $1,200,000 promissory note, executed and delivered by Techline Jewelry,
Inc. in favor of Rachel Abramov, as Trustee of The Raphael Abramov and Rachel
Abramov Family Trust, dated July 31, 1999, Jack Abramov and Monty Abramov, and
llll. the Subordination Agreement dated of even date herewith, executed by and
among Borrower, Rachel Abramov, as Trustee of The Raphael Abramov and Rachel
Abramov Family Trust, dated July 31, 1999, and Lender with respect to the
$1,000,000 promissory note, executed and delivered by Borrower in favor of
Rachel Abramov, as Trustee of The Raphael Abramov and Rachel Abramov Family
Trust.

“Subsidiary” means, with respect to any Person, mmmm. any corporation of which
an aggregate of more than 50% of the outstanding Stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and nnnn. any partnership or limited liability
company in which such Person or one or more Subsidiaries of such Person has an
equity interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50% or of which any such Person is a general
partner or manager or may exercise the powers of a general partner or manager.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

“Term Loan” means the loan in the amount specified in and evidenced by the Term
Note, and made to Borrower under the terms of this Agreement, and any renewals,
extensions, revisions, modifications or replacements therefor or thereof.

“Term Loan Rate” has the meaning assigned to it in Section 1.5(a).

“Term Note” means the promissory note of Borrower dated the Closing Date,
substantially in the form of Exhibit G.

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash and Borrower shall have no further right
to borrow any moneys or obtain other credit extensions or financial
accommodations under this Agreement.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Person granting any right to use any Trademark or
Trademark registration.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Person:  oooo. all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered) all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country or any political subdivision thereof; pppp. all reissues, extensions or
renewals thereof; and qqqq. all goodwill associated with or symbolized by any of
the foregoing.

“Unused Line Fee” has the meaning assigned to it in Schedule E.

“Warrant” means the Warrant Agreement executed by Borrower in favor of Lender on
the Closing Date, in form and substance satisfactory to Lender, pursuant to
which Lender shall have the right to purchase 1,750,000 shares of Borrower’s
common Stock, exercisable at a price of $1.10 per share at any time during a
seven (7) year period following the Closing Date, half of which shall be
exercised for a cash purchase price and the other half of which shall be
exercised for a cash purchase price and/or a cashless basis, at Lender’s sole
option.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, that, all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the Closing Date unless Borrower and Lender shall
otherwise specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  All other undefined terms contained in this
Agreement or the other Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code.  The words “herein,”
“hereof” and “hereunder” or other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules thereto, as the same
may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary:  (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.





 

Sch A-13

 




















 

 

 





